DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al. (US 20190392229 A1, hereinafter, Yamamoto).
Regarding claim 1, Yamamoto teaches a parking assistance device that recognizes a parking stall where a vehicle is to be parked (Abstract, “a parking space recognition apparatus that can reduce a processing load for detecting the parking space”), comprising: 
at least three cameras that take images of the outside of the vehicle (Abstract, “The parking space recognition apparatus recognizes a parking space by using images generated by four cameras to be mounted on a vehicle”); 
a setting unit that sets, based on a preset setting condition, a camera which is to take an image used for recognizing the parking stall (Abstract, “A detection setter selects the cameras to be used for detecting the parking space from among the cameras based on a traveling state of the vehicle.”  [0076-0077], “The first detector 21 detects the parking compartment from the frame generated by one camera of two cameras selected by the detection setter 12.” [0109-0110], “The parking compartment recognition apparatus 1 detects parking compartments L1, L2 and L3 from the left side frame 31L generated by the left side camera 3L”); and 
a detection unit that detects the parking stall based on the image taken by the set camera (Abstract, “A parking space detector acquires the images generated by the cameras selected by the detection setter from the image acquisition part, and detects the parking space from the acquired images” [0076-0077], “The first detector 21 detects the parking compartment from the frame generated by one camera of two cameras selected by the detection setter 12.”).
Regarding claim 2, Yamamoto teaches the setting condition is set according to a vehicle speed of the vehicle ([0065], “[0065] The detection setter 12 selects two cameras to be used for detecting the parking compartment L from the cameras 3 based on a traveling state of the vehicle 9. The traveling state includes, for example, a speed of the vehicle.” [0077], “border-line detector 211 detects the border line B from the frame generated by one camera”).
Regarding claim 3, Yamamoto teaches the detection unit detects a marking line that defines the parking stall ([0068], “the parking compartment detector 15 detects the border line B from the detection area specified by the detection area specifying part 14, and detects the parking compartment L based on the detected border line B.”  [0076-0078], “[0077] The border-line detector 211 detects the border line B from the frame generated by one camera.” [0111], “The white lines W that form the parking compartment L1 are described as a white line W1 and a white line W2.”).
Regarding claim 4, Yamamoto teaches the parking assistance device according to claim 1, wherein the setting condition is set according to a parking mode in which the vehicle is parked into the parking stall (Fig. 9, S12 No) and a pulling out mode in which the vehicle is pulled out from the parking stall (Fig. 9, S12 Yes, pulling out increases the speed triggering the S12 Yes).
Regarding claim 5, Yamamoto teaches the parking assistance device according to claim 1, wherein the setting unit is able to set the cameras to a first mode in which both lateral sides of the vehicle are set as detection areas of the parking stall, and a second mode in which the both lateral sides and other areas different from the both lateral sides are set as detection areas (Fig. 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622